 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      JOSEPH NICHOLS, III,                          )   Case No. 2:19-cv-10235-DSF-JC
11                                                  )
                             Petitioner,            )
12                                                  )   ORDER DISMISSING PETITION
                     v.                             )   FOR WRIT OF HABEAS
13                                                  )   CORPUS AND ACTION
      CHRISTIAN PFEIFFER, Warden,                   )   WITHOUT PREJUDICE
14                                                  )
                                                    )
15                     Respondent.                  )
      ________________________________              )
16
     I.    SUMMARY
17
           On December 3, 2019, petitioner Joseph Nichols, III, who is proceeding pro
18
     se, formally filed a Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by
19
     a Person in State Custody (“Current Federal Petition”). The Current Federal
20
     Petition challenges petitioner’s 1993 conviction and sentence in Los Angeles
21
     County Superior Court Case No. PA007472 (“State Case”).
22
           Based on the record (including facts as to which this Court takes judicial
23
     notice as detailed below) and the applicable law, the Current Federal Petition and
24
     this action are dismissed without prejudice for lack of jurisdiction because
25
     petitioner did not obtain the requisite authorization from the Court of Appeals to
26
     file a successive petition. Further, the Clerk of the Court is directed to refer the
27
     ///
28
 1 Current Federal Petition to the United States Court of Appeals for the Ninth Circuit
 2 (“Ninth Circuit”) pursuant to Ninth Circuit Rule 22-3(a).1
 3 II.       PROCEDURAL HISTORY2
 4           A.      State Proceedings
 5           On July 8, 1993, a Los Angeles County Superior Court jury convicted
 6 petitioner of kidnapping for robbery, second degree robbery, dissuading a witness
 7 by force or threat, and evading an officer. The jury also found true allegations that
 8 petitioner personally used a firearm in the commission of the foregoing crimes.
 9 ///
10
11           1
              Ninth Circuit Rule 22-3(a) provides in pertinent part: “Any petitioner seeking
     authorization to file a second or successive 2254 petition . . . in the district court must file an
12
     application in the Court of Appeals demonstrating entitlement to such leave under 28 U.S.C.
13   § 2254 . . . . If a second or successive petition . . . is mistakenly submitted to the district court,
     the district court shall refer it to the [C]ourt of [A]ppeals.”
14
             2
15            The facts and procedural history set forth in this section are derived from the Current
     Federal Petition and supporting documents and dockets/court records in the following Central
16   District of California (“CDCA”) and Ninth Circuit cases of which this Court takes judicial
     notice: (1) Nichols v. Small, CDCA Case No. 99-10778 LGB(SH) (“First Federal Action”);
17   (2) Nichols v. Evans, CDCA Case No. 06-3278 DSF(SH) (“Second Federal Action”); (3)
18   Nichols v. Evans, CDCA Case No. 06-4168 DSF(SH) (“Third Federal Action”); (4) Nichols v.
     Evans, CDCA Case No. 06-4481 DSF(SH) (“Fourth Federal Action”); (5) Nichols v. Hedgpeth,
19   CDCA Case No. 09-5418 DSF(SH) (“Fifth Federal Action”); (6) Nichols v. Hedgpeth, CDCA
     Case No. 11-10181 DSF(SH) (“Sixth Federal Action”); (7) Nichols v. Soto, CDCA Case No. 14-
20
     6345 DSF(SH) (“Seventh Federal Action”); (8) Nichols v. Asuncion, CDCA Case No. 16-5405
21   DSF(JC) (“Eighth Federal Action”); (9) Nichols v. Arnold, CDCA Case No. 17-8490 DSF(JC)
     (“Ninth Federal Action”); (10) Nichols v. Arnold, CDCA Case No. 17-9271 DSF(JC) (“Tenth
22   Federal Action”); (11) Nichols v. Pfeiffer, CDCA Case No. 19-4433 DSF(JC) (“Eleventh
23   Federal Action”); (12) Nichols v. Pfeiffer, CDCA Case No. 19-6356 DSF(JC) (“Twelfth Federal
     Action”); (13) Nichols v. Small, Ninth Circuit Case No. 00-56241 (“First Ninth Circuit Action”);
24   (14) Nichols v. Evans, Ninth Circuit Case No. 06-56075 (“Second Ninth Circuit Action”);
     (15) Nichols v. Hedgpeth, Ninth Circuit Case No. 10-55412 (“Third Ninth Circuit Action”);
25   (16) Nichols v. Hedgpeth, Ninth Circuit Case No. 11-56735 (“Fourth Ninth Circuit Action”);
26   (17) Nichols v. Asuncion, Ninth Circuit Case No. 16-72582 (“Fifth Ninth Circuit Action”); and
     (18) Nichols v. Pfeiffer, Ninth Circuit Case No. 19-71334 (“Sixth Ninth Circuit Action”). See
27   Fed. R. Evid. 201; Harris v. County of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (court
28   may take judicial notice of undisputed matters of public record including documents on file in
     federal or state courts).

                                                         2
 1         On direct appeal, the California Court of Appeal struck a personal firearm
 2 use enhancement and a prior conviction enhancement, but affirmed the judgment in
 3 all other respects. The California Supreme Court denied review on February 1,
 4 1995.
 5         Petitioner thereafter sought, and was denied state habeas relief in the Los
 6 Angeles County Superior Court, the California Court of Appeal, and the California
 7 Supreme Court.
 8         B.     First Federal Action (CDCA Case No. 99-10778) and First Ninth
 9                Circuit Action (Case No. 00-56241)
10         On November 15, 1999, petitioner formally filed the operative first amended
11 petition for writ of habeas corpus (“First Federal Petition”) in the First Federal
12 Action, challenging the judgment in the State Case. On June 23, 2000, the
13 assigned Magistrate Judge issued a Final Report and Recommendation of United
14 States Magistrate Judge, recommending that the First Federal Action be dismissed
15 with prejudice because the First Federal Petition was time-barred. On June 23,
16 2000, the assigned District Judge issued an Order Adopting Final Report and
17 Recommendation of United States Magistrate Judge and dismissed the First
18 Federal Petition with prejudice. On June 27, 2000, judgment was entered
19 accordingly.
20         On July 6, 2000, petitioner filed a notice of appeal. On December 28, 2000,
21 in the First Ninth Circuit Action, the Ninth Circuit denied petitioner’s request for a
22 certificate of appealability.
23         C.     Second Federal Action (CDCA Case No. 06-3278) and Second
24                Ninth Circuit Action (Case No. 06-56075)
25         On May 26, 2006, petitioner filed a petition for writ of habeas corpus
26 (“Second Federal Petition”) in the Second Federal Action, again challenging the
27 judgment in the State Case. On May 31, 2006, this Court summarily dismissed the
28 ///


                                              3
 1 Second State Petition without prejudice as successive. On July 3, 2006, this Court
 2 denied petitioner’s motion to vacate judgment.
 3         On August 1, 2006, after being afforded an extension of time, petitioner filed
 4 a Notice of Appeal. On March 27, 2007, in the Second Ninth Circuit Action, the
 5 Ninth Circuit denied petitioner’s request for a certificate of appealability.
 6         D.     Third Federal Action (CDCA Case No. 06-4168)
 7         On June 30, 2006, petitioner filed a petition for writ of habeas corpus
 8 (“Third Federal Petition”) in the Third Federal Action, again challenging the
 9 judgment in the State Case. On July 6, 2006, this Court summarily dismissed the
10 Third Federal Petition without prejudice as successive. Petitioner did not appeal.
11         E.     Fourth Federal Action (CDCA Case No. 06-4481)
12         On July 18, 2006, petitioner filed a petition for writ of habeas corpus
13 (“Fourth Federal Petition”) in the Fourth Federal Action, again challenging the
14 judgment in the State Case. On July 20, 2006, this Court summarily dismissed the
15 Fourth Federal Petition without prejudice as successive. Petitioner did not appeal.
16         F.     Fifth Federal Action (CDCA Case No. 09-5418), Third Ninth
17                Circuit Action (Case No. 10-55412) and Fourth Ninth Circuit
18                Action (11-56735)
19         On July 24, 2009, petitioner filed a petition for writ of habeas corpus (“Fifth
20 Federal Petition”) in the Fifth Federal Action, again challenging the judgment in
21 the State Case. On August 11, 2009, this Court summarily dismissed the Fifth
22 Federal Petition without prejudice as successive. On September 17, 2009,
23 petitioner filed a Notice of Appeal, appealing such dismissal.
24         On February 11, 2010, this Court denied petitioner’s motion to vacate
25 judgment. On March 12, 2010, petitioner filed another Notice of Appeal,
26 appealing such denial.
27         On October 24, 2011, in the Third and Fourth Ninth Circuit Actions, the
28 Ninth Circuit denied petitioner’s requests for certificates of appealability.

                                               4
 1         G.    Sixth Federal Action (CDCA Case No. 11-10181)
 2         On December 8, 2011, petitioner filed a petition for writ of habeas corpus
 3 (“Sixth Federal Petition”) in the Sixth Federal Action, again challenging the
 4 judgment in the State Case. On December 27, 2011, this Court summarily
 5 dismissed the Sixth Federal Petition without prejudice as successive. Petitioner did
 6 not appeal.
 7         H.    Seventh Federal Action (CDCA Case No. 14-6345)
 8         On August 13, 2014, petitioner filed a petition for writ of habeas corpus
 9 (“Seventh Federal Petition”) in the Seventh Federal Action, again challenging the
10 judgment in the State Case. On August 15, 2014, this Court summarily dismissed
11 the Seventh Federal Petition without prejudice as successive. On September 11,
12 2014, this Court denied petitioner’s motion to vacate judgment. Petitioner did not
13 appeal.
14         I.    Eighth Federal Petition (CDCA Case No. 16-5405) and Fifth
15               Ninth Circuit Action (Case No. 16-72582)
16         On July 20, 2016, petitioner filed a petition for writ of habeas corpus
17 (“Eighth Federal Petition”) in the Eighth Federal Action, again challenging the
18 judgment in the State Case. On August 1, 2016, this Court summarily dismissed
19 the Eighth Federal Petition without prejudice as successive and directed the Clerk
20 to refer the matter to the Ninth Circuit pursuant to Ninth Circuit Rule 22-3(a). See
21 supra note 1. Judgment was entered accordingly on August 2, 2016. Petitioner did
22 not appeal.
23         On February 15, 2017, in the Fifth Ninth Circuit Action, the Ninth Circuit
24 denied petitioner leave to file a second or successive 28 U.S.C. § 2254 habeas
25 corpus petition.
26         J.    Ninth Federal Petition (CDCA Case No. 17-8490)
27         On November 21, 2017, petitioner filed a petition for writ of habeas corpus
28 (“Ninth Federal Petition”) in the Ninth Federal Action, again challenging the

                                              5
 1 judgment in the State Case. On December 4, 2017, this Court summarily
 2 dismissed the Ninth Federal Petition without prejudice as successive. Judgment
 3 was entered accordingly on the same date. Petitioner did not appeal.
 4         K.    Tenth Federal Petition (CDCA Case No. 17-9271)
 5         On December 28, 2017, petitioner filed a petition for writ of habeas corpus
 6 (“Tenth Federal Petition”) in the Tenth Federal Action which primarily raised
 7 parole issues, but also appeared to challenge the judgment in the State Case. On
 8 April 4, 2018, this Court summarily dismissed the Tenth Federal Petition, in part
 9 because to the extent it challenged the judgment in the State Case, it was
10 successive. Judgment was entered accordingly on April 5, 2018. Petitioner did not
11 appeal.
12         L.    Eleventh Federal Petition (CDCA Case No. 19-4433) and Sixth
13               Ninth Circuit Action (Case No. 19-71334)
14         On May 22, 2019, petitioner filed a petition for writ of habeas corpus
15 (“Eleventh Federal Petition”) in the Eleventh Federal Action, again challenging the
16 judgment in the State Case. On May 29, 2019, this Court summarily dismissed the
17 Eleventh Federal Petition without prejudice as successive and directed the Clerk to
18 refer the matter to the Ninth Circuit pursuant to Ninth Circuit Rule 22-3(a). See
19 supra note 1. Judgment was entered accordingly on May 30, 2019. Petitioner did
20 not appeal.
21         On July 19, 2019, in the Sixth Ninth Circuit Action, the Ninth Circuit denied
22 petitioner leave to file a second or successive 28 U.S.C. § 2254 habeas corpus
23 petition.
24         M.    Twelfth Federal Petition (CDCA Case No. 19-6356)
25         On July 22, 2019, petitioner filed a petition for writ of habeas corpus
26 (“Twelfth Federal Petition”) in the Twelfth Federal Action which raised parole
27 issues. On August 26, 2019, this Court summarily dismissed the Twelfth Federal
28 ///

                                              6
 1 Petition. Judgment was entered accordingly on the same date. Petitioner did not
 2 appeal.
 3           N.     Current Federal Petition
 4           As noted above, on December 3, 2019, petitioner formally filed the Current
 5 Federal Petition which again challenges the judgment in the State Case. The
 6 record does not reflect that petitioner has obtained authorization from the Ninth
 7 Circuit to file the Current Federal Petition in District Court.3
 8 III.      DISCUSSION
 9           Before a habeas petitioner may file a second or successive petition in a
10 district court, he must apply to the appropriate court of appeals for an order
11 authorizing the district court to consider the application. Burton v. Stewart, 549
12 U.S. 147, 152-53 (2007) (citing 28 U.S.C. § 2244(b)(3)(A)). This provision
13 “creates a ‘gatekeeping’ mechanism for the consideration of second or successive
14 applications in district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996); see also
15 Reyes v. Vaughn, 276 F.Supp.2d 1027, 1028-30 (C.D. Cal. 2003) (discussing
16 applicable procedures in Ninth Circuit). A district court lacks jurisdiction to
17 consider the merits of a second or successive habeas petition in the absence of
18 proper authorization from a court of appeals. Cooper v. Calderon, 274 F.3d 1270,
19 1274 (9th Cir. 2001) (per curiam) (citing United States v. Allen, 157 F.3d 661, 664
20 (9th Cir. 1998)), cert. denied, 538 U.S. 984 (2003).
21           A second or subsequent habeas petition is not considered “successive” if the
22 initial habeas petition was dismissed for a technical or procedural reason, rather
23 than on the merits. See Slack v. McDaniel, 529 U.S. 473, 485-487 (2000) (second
24 habeas petition not “successive” if initial habeas petition dismissed for failure to
25 exhaust state remedies); Stewart v. Martinez-Villareal, 523 U.S. 637, 643-645
26
27
             3
              A search of the court’s PACER system does not reflect that petitioner has been granted
28 leave to file a second or successive petition by the Ninth Circuit.

                                                     7
 1 (1998) (second habeas petition not “successive” if claim raised in first habeas
 2 petition dismissed as premature); but see McNabb v. Yates, 576 F.3d 1028, 1030
 3 (9th Cir. 2009) (dismissal on statute of limitations grounds constitutes disposition
 4 on the merits rendering subsequent petition “second or successive”); Henderson v.
 5 Lampert, 396 F.3d 1049, 1053 (9th Cir.) (dismissal on procedural default grounds
 6 constitutes disposition on the merits rendering subsequent petition “second or
 7 successive”), cert. denied, 546 U.S. 884 (2005); Plaut v. Spendthrift Farm, Inc.,
 8 514 U.S. 211, 228 (1995) (dismissal for failure to prosecute treated as judgment on
 9 the merits) (citations omitted); Reyes v. United States, 1999 WL 1021815 *3
10 (E.D.N.Y. 1999) (dismissal of first habeas petition for failure to prosecute pursuant
11 to Fed. R. Civ. P. 41(b) constitutes dismissal on the merits and renders
12 subsequently filed habeas petition second or successive).
13         Petitioner’s First Federal Petition was dismissed with prejudice as untimely
14 – a determination which the Ninth Circuit has deemed to constitute a disposition on
15 the merits. See McNabb, 576 F.3d at 1030. Accordingly, the Current Federal
16 Petition – like the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth,
17 portion of the Tenth, and Eleventh Federal Petitions – is successive. Since
18 petitioner filed the Current Federal Petition without authorization from the Ninth
19 Circuit, this Court lacks jurisdiction to consider it.
20 IV.     ORDER
21         IT IS THEREFORE ORDERED that the Current Federal Petition and this
22 action are dismissed without prejudice. The Clerk of the Court is directed to refer
23 the Current Federal Petition to the Ninth Circuit pursuant to Ninth Circuit Rule 22-
24 3(a).
25         IT IS SO ORDERED.
26 DATED: December 17, 2019           ________________________________________
27                                    HONORABLE DALE S. FISCHER
                                      UNITED STATES DISTRICT JUDGE
28

                                               8
